Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about October 31, 2005, which, after a fact-finding determination that respondent father had abandoned the child, terminated his parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The hearing court found that during the six-month abandonment period, respondent made only two “minimal” contacts with the agency, by way of letter, which did not seek visitation or ask about the child’s welfare. Such a finding is sufficient to support the conclusion of abandonment, especially where, as here, there is no evidence of any ongoing efforts by respondent to keep in contact with the child since the child’s entry into foster care in 2003 (Matter of Stephen Sidney W., 283 AD2d 153, 154 [2001]; Matter of Oneka O., 249 AD2d 233 [1998]).
The court’s findings regarding the best interests of the child were supported by a preponderance of the evidence, highlighting the positive environment provided by the foster family and its desire to adopt the child, which was in furtherance of the goal of finding a permanent home for this child (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). Concur—Buckley, P.J., Mazzarelli, Gonzalez, Sweeny and Catterson, JJ.